Citation Nr: 0730233	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-41 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
major depression.



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1999 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in November 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2006 and in February 2007, the Board remanded the case 
for further procedural and evidentiary development.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND 

After the veteran's file was transferred to the Board, the 
veteran timely submitted a partial report of a VA examination 
in July 2007 without a waiver of the right to have the 
evidence initially considered by the RO.  

Under 38 C.F.R. § 20.1304(a) and (c), the additional evidence 
must be referred to the agency of original jurisdiction. 
Accordingly, the case is remanded for the following action. 

1. Obtain records from the Tucson, VA 
Medical Center since 2004. 



2. Obtain the completed report of the VA 
examination that was conducted on July 
13, 2007, at the Tucson, VA Medical 
Center.  

3. After the above development has been 
completed.  Determine whether or not the 
record is sufficient to decide the claim 
and, if not, schedule the veteran for a 
VA psychiatric examination.  In either 
event, adjudicate the claim.  If the 
benefit sought is denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


